DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application No. FR1761620, filed in French Republic on 12/05/2017. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55.




Allowable Subject Matter
Claims 1-4, 6-8, 10-19, and 21 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-8, 10-19, and 21 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of managing electricity/power consumption of an electronic device.

The closest found prior art is listed below:
US 20090313484 A1, which discloses a method and apparatus for prolonging battery life of a media player.
US 20160057489 A1, which discloses power adaptation for video streaming.
US 10484446 B1, which discloses techniques for delivery of variable bit rate encoded live streaming media content based on device ID transmitted to a media server.
US 20060039469A1, which discloses scalable video compression based on remaining battery capacity.
US 20110268425 A1, which discloses power management in multi-stream audio/video devices.
US 20190014388 A1, which discloses resource based-video quality adjustment.
US 9106887 B1, which discloses adjusting encoding parameters at a mobile device based on a change in available network bandwidth.
US 2013029093 A1, which discloses selective adjustment of picture quality features of a display.
US 20120082209 A1, which discloses a method and apparatus for dynamically adjusting video quality.
US 20090232480 A1, which discloses adaptive video encode scaling.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446